DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: 
Pg. 11, paragraph 45: "indoor units B1, B2, ..I may" should read "indoor units B1, B2, ...B1 may"
Pg. 15, paragraph 58: “IF the user’s” should read “If the user’s”
Pg. 33, paragraph 107: “the outdoor temperature” should read “the lower the outdoor temperature”  
Appropriate correction is required.
Claim Objections
Claims 10-11, and 21 objected to because of the following informalities:  
Claim 10, line 2:"controlled be coupled to or decoupled" should read "controlled to be coupled to or decoupled" 
Claim 11 is objected to by virtue of its dependency on claim 10
Claim 21, line 9: “and third heat exchanges” should read “and third heat exchangers”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching unit” in line 5 claim 1. The recitation “switching unit” in claim 1 draws corresponding structure to the following recitation in the present disclose, “The switching unit may include a four-way valve 62” (Pg. 6, paragraph 29) or equivalents. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lowest” in line 2 of claim 11 is a relative term which renders the claim indefinite. The term “lowest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 11 provides no standard to compare the .
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Lines 3-4 of claim 14 recite “the load of the indoor unit is a predetermined number of indoor units or fewer” which is unclear to the Examiner as it is confusing what units are being referred to. 
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Lines 4-5 of claim 16 recite “the load of the indoor unit is a predetermined number of indoor units or more” which is unclear to the Examiner as it is confusing what units are being referred to. 
Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Lines 8 and 10 of claim 18 recite “refrigerant” which is unclear to the Examiner as it is confusing if multiple refrigerants are being claimed. If the refrigerant of claim 18 is the same as the refrigerant of claim 1, the Examiner recommends changing the recitations of “refrigerant” in lines 8 and 10 of claim 18 to “the refrigerant”. For purposes of examination, the Examiner will interpret the claim as recommended above. 
Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Line 9 of claim 21 recited “first, second, and third heat exchange[r]s that are selectively coupled or decoupled” which is unclear to the Examiner as it is confusing what the heat exchangers are selectively coupled or decoupled to or from, respectively. 
Claim 14 is also rejected by virtue of its dependency on claim 13.
Claim 15 is also rejected by virtue of its dependency on claim 14.
Claim 16 is also rejected by virtue of its dependency on claim 14.
Claim 17 is also rejected by virtue of its dependency on claim 16.
Claim 19 is also rejected by virtue of its dependency on claim 18.
Claim 20 is also rejected by virtue of its dependency on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (EP 3203165), hereinafter Song.
Regarding claim 1, Song discloses a multi-air conditioner (Fig. 1) for heating and cooling (Col. 6, lines 2-4, The plurality of indoor units is installed at a plurality of areas desired by the user to be cooled or heated), comprising:
at least one indoor unit for both cooling and heating (Col. 6, lines 2-4, The plurality of indoor units is installed at a plurality of areas desired by the user to be cooled or heated) comprising an indoor heat exchanger (Fig. 1, indoor heat exchanger 120);
an outdoor unit (Fig. 1, outdoor unit OU) for both cooling and heating (the outdoor unit OU of Song has the same structure as the claimed outdoor unit and is capable of functioning in the manner claimed) comprising a compressor (Fig. 1, compressors 11 and 13), a plurality of outdoor heat exchangers (Fig. 1, outdoor heat exchangers 70, 80, and 90), and a switching unit (Fig. 1, 4-way valve 30) disposed on a discharge side of the compressor to switch a flow of refrigerant (Fig. 1 of Song depicts the 4-way valve 30 on the discharge side of the compressors 11 and 13; Further, the 4-way valve 30 of Song has the same structure as the claimed switching unit and is capable of functioning in the manner claimed); and
a distributor (see annotated Fig. 1 of Song below, distributor A) disposed between the outdoor unit and the at least one indoor unit, that distributes the refrigerant (annotated Fig. 1 of Song depicts the distributor A disposed between the outdoor unit and the at least one indoor unit; Further, the distributor A of Song has the same structure as the claimed distributor and is capable of functioning in the manner claimed), wherein the plurality of outdoor heat exchangers comprises:
a first heat exchanger (Fig. 1, first heat exchanger section 70), a first end (Fig. 1, first header pipe 71) of which is connected to the switching unit (Fig. 1 of Song depicts the first header pipe 71 connected to the 4-way valve 30), and a second end (Fig. 1, first distribution line 76) of which is connected to the distributor (annotated Fig. 1 of Song depicts the first distribution line 76 connected to the distributor A);
a second heat exchanger (Fig. 1, second heat exchanger section 80) disposed under the first heat exchanger (the recitation “disposed under the first heat exchanger” is not a patentable feature of the claims as the position of the heat exchangers would be an obvious matter of design choice (MPEP 2144.04, section VI, paragraph C)), a first end (Fig. 1, second header pipe 72) of which is configured to be coupled to or decoupled from the second end of the first heat exchanger (Fig. 1 of Song depicts the second header pipe 72 connected to the first heat exchanger section 70), and a second end (Fig. 1, second distribution line 77) of which is connected to the distributor (annotated Fig. 1 of Song depicts the second distribution line 77 connected to the distributor A); and
a third heat exchanger (Fig. 1, auxiliary exchanger section 90) disposed under the second heat exchanger(the recitation “disposed under the second heat exchanger” is not a patentable feature of the claims as the position of the heat exchangers would be an obvious matter of design choice (MPEP 2144.04, section VI, paragraph C)), a first end (Fig. 1, auxiliary header pipe 91) of which is connected to the discharge side of the compressor (Fig. 1 of song depicts the auxiliary header pipe 91 connected to the discharge side of the compressors 11 and 13), and a second end (Fig. 1, auxiliary distribution line 95) of which is connected to the indoor unit (Fig. 1 of Song depicts auxiliary distribution line 95 connected to the indoor unit 120).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the second and third heat exchangers of Song of claim 1 to be disposed under the first and second heat exchangers of Song, respectively. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a compact design with ease of access for maintenance and balance flow efficiency in the system.  

    PNG
    media_image1.png
    714
    1082
    media_image1.png
    Greyscale

Annotated Fig. 1 of Song	
Regarding claim 2, Song discloses the multi-air conditioner for heating and cooling of claim 1 (see the rejection of claim 1 above), wherein the outdoor unit further comprises:
a first connecting pipeline (Fig. 1, first bypass line 74) that connects the second end of the first heat exchanger and the first end of the second heat exchanger in series (Fig. 1 of Song depicts the first distribution line 76 connected to the second header pipe 72 in series via first bypass line 74); and
a first connecting valve (Fig. 1, first relief valve 75) disposed on the first connecting pipeline (Fig. 1 of Song depicts the first relief valve 75 disposed on the first bypass line 74), that switches on or off a mechanical connection between the first heat exchanger and the second heat exchanger (the first relief vale 75 of Song has the same structure as the claimed first connecting valve and is capable of functioning in the manner claimed).
Regarding claim 3, Song discloses the multi-air conditioner for heating and cooling of claim 2 (see the rejection of claim 2 above), wherein the outdoor unit includes a first expansion valve (Fig. 1, first expansion valve 41), a second expansion valve (Fig. 1, second expansion valve 51), and a third expansion valve (Fig. 1, auxiliary expansion valve 96) on the second end of the first heat exchanger, the second heat exchanger, and the third heat exchanger, respectively (Fig. 1 of Song depicts the first expansion valve 41 disposed on the first distribution line 76, the second expansion valve 51 disposed on the second distribution line 77, and the auxiliary expansion valve disposed on the auxiliary distribution line 95).
Claim(s) 4-6, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (EP 3203165), hereinafter Song in view of Kwon et al. (US 20160178249), hereinafter Kwon.
Regarding claim 4, Song discloses the multi-air conditioner for heating and cooling of claim 2 (see the rejection of claim 2 above).
However, Song does not disclose wherein the first heat exchanger has a longer flow path than the second heat exchanger.
Kwon, in the same field of endeavor, teaches wherein the first heat exchanger has a longer flow path than the second heat exchanger (Pg. 6, paragraph 90, as the number or size of passages of the refrigerant introduced into the first heat exchanger 200a is greater than the number of passages of the
refrigerant introduced into the second heat exchanger 200b).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the first heat exchanger of claim 2 of Song to have a longer flow path than the second heat exchanger of claim 2 of Song as taught by Kwon. One of ordinary skill in the art would have been motivated to make this modification because loss in pressure of the refrigerant may be reduced, and thus, a decrease in evaporation pressure may be prevented, improving evaporation efficiency (Kwon, Pg. 7, paragraph 97).
 Regarding claim 5, Song discloses the multi-air conditioner for heating and cooling of claim 2 (see the rejection of claim 2 above).
However, Song does not disclose wherein the third heat exchanger has a shorter flow path than the second heat exchanger.
Kwon, in the same field of endeavor, teaches wherein the third heat exchanger has a shorter flow path than the second heat exchanger (Pg. 6, paragraph 86, the refrigerant passage provided in the first and second heat exchangers 200a and 200b may have a length greater than a length of the refrigerant passage provided in the third heat exchanger 200c).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the third heat exchanger of claim 2 of Song to have a shorter flow path than the second heat exchanger of claim 2 of Song as taught by Kwon. One of ordinary skill in the art would have been motivated to make this modification because loss in pressure of the refrigerant may be reduced, and thus, a decrease in evaporation pressure may be prevented, improving evaporation efficiency (Kwon, Pg. 7, paragraph 97).
Regarding claim 6, Song discloses the multi-air conditioner for heating and cooling of claim 2 (see the rejection of claim 2 above).
However, Song does not disclose wherein a flow path of the first heat exchanger takes up 65 to 75% of an entire flow path of the plurality of outdoor heat exchangers.
Kwon, in the same field of endeavor, teaches having a larger flow path in the first heat exchanger than the second and third heat exchangers (Pg. 6, paragraph 86, the refrigerant passage provided in the first and second heat exchangers 200a and 200b may have a length greater than a length of the refrigerant passage provided in the third heat exchanger 200c; Pg. 6, paragraph 90, as the number or size of passages of the refrigerant introduced into the first heat exchanger 200a is greater than the number of passages of the refrigerant introduced into the second heat exchanger 200b a relatively large amount of refrigerant may be introduced into the first heat exchanger 200).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multi-air conditioner for heating and cooling of Song by making the flow path of the first heat exchanger take up 65-75% of an entire flow path of the plurality of outdoor heat exchangers as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP 2144.05, section II, paragraph B).
Regarding claim 21, Song discloses a multi-air conditioner (Fig. 1) for heating and cooling, (Col. 6, lines 2-4, The plurality of indoor units is installed at a plurality of areas desired by the user to be cooled or heated) comprising:
at least one indoor unit for both cooling and heating (Col. 6, lines 2-4, The plurality of indoor units is installed at a plurality of areas desired by the user to be cooled or heated) comprising an indoor heat exchanger (Fig. 1, indoor heat exchanger 120);
an outdoor unit (Fig. 1, outdoor unit OU) for both cooling and heating (the outdoor unit OU of Song has the same structure as the claimed outdoor unit and is capable of functioning in the manner claimed) comprising a compressor (Fig. 1, compressors 11 and 13), a plurality of outdoor heat exchangers (Fig. 1, outdoor heat exchangers 70, 80, and 90), and a four-way valve (Fig. 1, 4-way valve 30) disposed on a discharge side of the compressor to switch a flow of refrigerant (Fig. 1 of Song depicts the 4-way valve 30 on the discharge side of the compressors 11 and 13; Further, the 4-way valve 30 of Song has the same structure as the claimed switching unit and is capable of functioning in the manner claimed); and
a distributor (see annotated Fig. 1 of Song below, distributor A) disposed between the outdoor unit and the at least one indoor unit, that distributes the refrigerant (annotated Fig. 1 of Song depicts the distributor A disposed between the outdoor unit and the at least one indoor unit; Further, the distributor A of Song has the same structure as the claimed distributor and is capable of functioning in the manner claimed), wherein the plurality of outdoor heat exchangers includes first, second, and third heat exchanges (Fig. 1, first heat exchanger section 70, second heat exchanger section 80, auxiliary exchanger section 90) that are selectively coupled or decoupled (the heat exchangers 70, 80, and 90 of Song have the same structure as the claimed heat exchangers and are capable of functioning in the manner claimed).
However, Song does not disclose wherein the first heat exchanger has a longer flow path than the second heat exchanger, and wherein the third heat exchanger has a shorter flow path than the second heat exchanger.
Kwon, in the same field of endeavor, teaches wherein the first heat exchanger has a longer flow path than the second heat exchanger (Pg. 6, paragraph 90, as the number or size of passages of the refrigerant introduced into the first heat exchanger 200a is greater than the number of passages of the refrigerant introduced into the second heat exchanger 200b), and wherein the third heat exchanger has a shorter flow path than the second heat exchanger (Pg. 6, paragraph 86, the refrigerant passage provided in the first and second heat exchangers 200a and 200b may have a length greater than a length of the refrigerant passage provided in the third heat exchanger 200c).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the first heat exchanger of Song to have a longer flow path than the second heat exchanger of Song and to modify the third heat exchanger of Song to have a shorter flow path than the second heat exchanger of Song as taught by Kwon. One of ordinary skill in the art would have been motivated to make this modification because loss in pressure of the refrigerant may be reduced, and thus, a decrease in evaporation pressure may be prevented, improving evaporation efficiency (Kwon, Pg. 7, paragraph 97).

    PNG
    media_image1.png
    714
    1082
    media_image1.png
    Greyscale

Annotated Fig. 1 of Song
Regarding claim 22, Song discloses a multi-air conditioner (Fig. 1) for heating and cooling, (Col. 6, lines 2-4, The plurality of indoor units is installed at a plurality of areas desired by the user to be cooled or heated) comprising:
at least one indoor unit for both cooling and heating (Col. 6, lines 2-4, The plurality of indoor units is installed at a plurality of areas desired by the user to be cooled or heated) comprising an indoor heat exchanger (Fig. 1, indoor heat exchanger 120);
an outdoor unit (Fig. 1, outdoor unit OU) for both cooling and heating (the outdoor unit OU of Song has the same structure as the claimed outdoor unit and is capable of functioning in the manner claimed) comprising a compressor (Fig. 1, compressors 11 and 13), a plurality of outdoor heat exchangers (Fig. 1, outdoor heat exchangers 70, 80, and 90), and a four-way valve (Fig. 1, 4-way valve 30) disposed on a discharge side of the compressor to switch a flow of refrigerant (Fig. 1 of Song depicts the 4-way valve 30 on the discharge side of the compressors 11 and 13; Further, the 4-way valve 30 of Song has the same structure as the claimed switching unit and is capable of functioning in the manner claimed); and
a distributor (see annotated Fig. 1 of Song below, distributor A) disposed between the outdoor unit and the at least one indoor unit, that distributes the refrigerant (annotated Fig. 1 of Song depicts the distributor A disposed between the outdoor unit and the at least one indoor unit; Further, the distributor A of Song has the same structure as the claimed distributor and is capable of functioning in the manner claimed), wherein the plurality of outdoor heat exchangers comprises:
a first heat exchanger (Fig. 1, first heat exchanger section 70), a first end (Fig. 1, first header pipe 71) of which is connected to the switching unit (Fig. 1 of Song depicts the first header pipe 71 connected to the 4-way valve 30), and a second end (Fig. 1, first distribution line 76) of which is connected to the distributor (annotated Fig. 1 of Song depicts the first distribution line 76 connected to the distributor A);
a second heat exchanger (Fig. 1, second heat exchanger section 80) disposed under the first heat exchanger (the recitation “disposed under the first heat exchanger” is not a patentable feature of the claims as the position of the heat exchangers would be an obvious matter of design choice (MPEP 2144.04, section VI, paragraph C)), a first end (Fig. 1, second header pipe 72) of which is configured to be coupled to or decoupled from the second end of the first heat exchanger (Fig. 1 of Song depicts the second header pipe 72 connected to the first heat exchanger section 70), and a second end (Fig. 1, second distribution line 77) of which is connected to the distributor (annotated Fig. 1 of Song depicts the second distribution line 77 connected to the distributor A); and
a third heat exchanger (Fig. 1, auxiliary exchanger section 90) disposed under the second heat exchanger(the recitation “disposed under the second heat exchanger” is not a patentable feature of the claims as the position of the heat exchangers would be an obvious matter of design choice (MPEP 2144.04, section VI, paragraph C)), a first end (Fig. 1, auxiliary header pipe 91) of which is connected to the discharge side of the compressor (Fig. 1 of song depicts the auxiliary header pipe 91 connected to the discharge side of the compressors 11 and 13), and a second end (Fig. 1, auxiliary distribution line 95) of which is connected to the indoor unit (Fig. 1 of Song depicts auxiliary distribution line 95 connected to the indoor unit 120).
However, Song does not disclose wherein the first heat exchanger has a longer flow path than the second heat exchanger, and wherein the third heat exchanger has a shorter flow path than the second heat exchanger.
Kwon, in the same field of endeavor, teaches wherein the first heat exchanger has a longer flow path than the second heat exchanger (Pg. 6, paragraph 90, as the number or size of passages of the refrigerant introduced into the first heat exchanger 200a is greater than the number of passages of the refrigerant introduced into the second heat exchanger 200b), and wherein the third heat exchanger has a shorter flow path than the second heat exchanger (Pg. 6, paragraph 86, the refrigerant passage provided in the first and second heat exchangers 200a and 200b may have a length greater than a length of the refrigerant passage provided in the third heat exchanger 200c).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the first heat exchanger of Song to have a longer flow path than the second heat exchanger of Song and to modify the third heat exchanger of Song to have a shorter flow path than the second heat exchanger of Song as taught by Kwon. One of ordinary skill in the art would have been motivated to make this modification because loss in pressure of the refrigerant may be reduced, and thus, a decrease in evaporation pressure may be prevented, improving evaporation efficiency (Kwon, Pg. 7, paragraph 97).

    PNG
    media_image1.png
    714
    1082
    media_image1.png
    Greyscale

Annotated Fig. 1 of Song
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 3 above, and further in view of Morioka, et al. (JP 2020026945), hereinafter Morioka.
Regarding claim 7, Song discloses the multi-air conditioner for heating and cooling of claim 3 (see the rejection of claim 3 above).
However, Song does not disclose wherein the multi-air conditioner selects a specific mode of operation by combining a mode of operation selected by a user and current status information.
Morioka, in the same field of endeavor, teaches wherein the multi-air conditioner selects a specific mode of operation by combining a mode of operation selected by a user and current status information (Fig. 1, outdoor control unit 51, indoor control unit 53; Pg. 7, paragraph 39, the outdoor unit control unit 51 and the indoor unit control unit 53 control the operation of the air conditioner 1 based on the detection result of each sensor and the setting information of the air conditioner 1 set by the user).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the multi-air conditioner of claim 3 of Song to select a specific mode of operation by combining a mode of operation selected by a user and current status information as taught by Morioka. One of ordinary skill in the art would have been motivated to make this modification to output various operation commands to various devices in accordance with the operation commands given to the air conditioner 1 (Morioka, Pg. 7, paragraph 39).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, and further in view of Morioka, et al. (JP 2020026945), hereinafter Morioka, as applied to claim 7 above.
Regarding claim 8, Song as modified discloses the multi-air conditioner for heating and cooling of claim 7 (see the combination of references used in the rejection of claim 7 above). 
However, Song as modified does not disclose wherein the current status information comprises an indoor temperature and humidity, an outdoor temperature and humidity, and a load of the indoor unit.
	Morioka, in the same field of endeavor, teaches wherein the current status information comprises an indoor temperature and humidity, an outdoor temperature and humidity, and a load of the indoor unit (Fig. 1, temperature sensor 41, humidity sensor 42; Pg. 6, paragraph 28, The outside air temperature sensor and the outside air humidity sensor are installed in the outdoor space 72; Pg. 32, paragraph 207, The learning unit 570 calculates the air conditioning capacity for the sensible heat by, for example, the e-NTU (Number of Transfer Unit) method. The total heat capacity, sensible heat capacity and latent heat capacity are represented by the following equations (12) to (14). Total heat capacity = enthalpy efficiency, air density, air volume, (suction air enthalpy of indoor unit 13- saturated air enthalpy of piping temperature of indoor heat exchanger 25)...(12) Sensible heat capacity = temperature efficiency, air density, specific heat of air, air volume, (suction air temperature of indoor unit 13-piping temperature of indoor heat exchanger 25)...(13) Latent heat capacity = total heat capacity-sensible heat capacity...(14)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the current status information of Song as modified of claim 7 to comprise an indoor temperature and humidity, an outdoor temperature and humidity, and a load of the indoor unit as taught by Morioka. One of ordinary skill in the art would have been motivated to make this modification to output various operation commands to various devices in accordance with the operation commands given to the air conditioner 1 (Morioka, Pg. 7, paragraph 39).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Morioka, et al. (JP 2020026945) as applied to claim 8 above, and further in view of Nakagawa (JP 2013122354), hereinafter Nakagawa..
Regarding claim 9, Song as modified discloses the multi-air conditioner for heating and cooling of claim 8 (see the combination of references used in the rejection of claim 8 above). 
However, Song as modified does not disclose wherein if the mode of operation selected by the user is a cooling operation, a capacity of the plurality of outdoor heat exchangers is varied depending on the outdoor temperature and the load of the indoor unit, among the current status information.
Nakagawa, in the same field of endeavor, teaches wherein if the mode of operation selected by the user is a cooling operation, a capacity of the plurality of outdoor heat exchangers is varied depending on the outdoor temperature and the load of the indoor unit, among the current status information (Pg. 7, paragraph 29, the operation of the valve control unit 81 when the air conditioning apparatus 100 is operating under low load conditions in which the outside temperature is low and the indoor load is small during cooling operation will be described. Note that the air conditioner 100 of the first embodiment is in cooling operation when the first four-way valve 21 and the second four-way valve 22 are off as shown in FIG. It refers to a state in which both the unit 31 and the second outdoor heat exchanger 32 operate as condensers; Pg. 7-8, paragraph 31, the refrigerant flows only through the first outdoor heat exchanger 31, and the capacity of the outdoor heat exchanger section 3 can be reduced according to the low load condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or reprogram the controller of the multi-air conditioner of Song as modified above to include the limitation of “wherein if the mode of operation selected by the user is a cooling operation, a capacity of the plurality of outdoor heat exchangers is varied depending on  the outdoor temperature and the load of the indoor unit, among the current status information as taught by Nakagawa. One of ordinary skill in the art would have been motivated to make this modification because the reliability of the compressor 1 can be maintained (Nakagawa, Pg. 8, paragraph 31).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Morioka, et al. (JP 2020026945), hereinafter Morioka, and further in view of Nakagawa (JP 2013122354), hereinafter Nakagawa; as applied to claim 9 above .
Regarding claim 10, Song as modified discloses the multi-air conditioner for heating and cooling of claim 9 (see the combination of references used in the rejection of claim 9 above), wherein the first, second, and third heat exchangers are controlled be coupled to or decoupled such that the lower the outdoor temperature and the lower the load of the indoor unit, the lower a capacity of the plurality of outdoor heat exchangers gets (Nakagawa, Pg. 7, paragraph 29, the operation of the valve control unit 81 when the air conditioning apparatus 100 is operating under low load conditions in which the outside temperature is low and the indoor load is small during cooling operation will be described. Note that the air conditioner 100 of the first embodiment is in cooling operation when the first four-way valve 21 and the second four-way valve 22 are off as shown in FIG. It refers to a state in which both the unit 31 and the second outdoor heat exchanger 32 operate as condensers; Pg. 7-8, paragraph 31, Furthermore, since the valve control unit 81 closes the second expansion valve 42, the second branched flow path provided with the second outdoor heat exchanger 32 is disconnected from the circuit and the refrigerant does not flow. Therefore, the refrigerant flows only through the first outdoor heat exchanger 31, and the capacity of the outdoor heat exchanger section 3 can be reduced according to the low load condition). Further, the limitations of claim 10 are a result of the modification of references used in the rejection of claim 9 above.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Morioka, et al. (JP 2020026945), hereinafter Morioka, and further in view of Nakagawa (JP 2013122354), hereinafter Nakagawa; as applied to claim 10 above.
Regarding claim 11, Song as modified discloses the multi-air conditioner for heating and cooling of claim 10 (see the combination of references used in the rejection of claim 10 above), wherein if the indoor unit load is lowest, only the third heat exchanger is operated to create a cooling cycle (Nakagawa, Pg. 7, paragraph 29, the operation of the valve control unit 81 when the air conditioning apparatus 100 is operating under low load conditions in which the outside temperature is low and the indoor load is small during cooling operation will be described. Note that the air conditioner 100 of the first embodiment is in cooling operation when the first four-way valve 21 and the second four-way valve 22 are off as shown in FIG. It refers to a state in which both the unit 31 and the second outdoor heat exchanger 32 operate as condensers; Pg. 7-8, paragraph 31, the refrigerant flows only through the first outdoor heat exchanger 31, and the capacity of the outdoor heat exchanger section 3 can be reduced according to the low load condition). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the multi-air conditioner of Song as modified of claim 10 wherein if the indoor unit load is lowest, only the third heat exchanger is operated to create a cooling cycle. One of ordinary skill in the art would have been motivated to make this modification because the reliability of the compressor 1 can be maintained (Nakagawa, Pg. 8, paragraph 31).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Morioka, et al. (JP 2020026945) as applied to claim 8 above, and further in view of Kotani et al. (JP 2002362359), hereinafter Kotani.
Regarding claim 12, Song as modified discloses the multi-air conditioner for heating and cooling of claim 8 (see the combination of references used in the rejection of claim 8 above).
However, Song as modified does not disclose wherein if the mode of operation selected by the user is a heating operation, refrigerant flowing to the third heat exchanger, among the plurality of outdoor heat exchangers, is bypassed or blocked depending on the outdoor temperature, the outdoor humidity, and the load of the indoor unit, among the current status information.
Kotani, in the same field of endeavor, teaches wherein if the mode of operation selected by the user is a heating operation, refrigerant flowing to the third heat exchanger, among the plurality of outdoor heat exchangers, is bypassed or blocked depending on the outdoor temperature, the outdoor humidity, and the load of the indoor unit, among the current status information (Pg. 3, paragraph 15, On the other hand, the refrigerant in the second refrigerating cycle C2 is heated and compressed by the compressor 1b, heat-exchanged with the indoor air 9b by the indoor heat exchanger 5b acting as a condenser, condensed and cooled, and decompressed by the pressure reducing device 4b. After that, the two-phase refrigerant exchanges heat with the outdoor air 8b in the outdoor heat exchanger 3b acting as an evaporator to become a gaseous refrigerant, and repeats circulation returning to the compressor 1b. At this time, the control valves 10a and 10b provided at the inlet of the outdoor heat exchanger 3b acting as an evaporator in the second refrigerating cycle C2 are fully closed. As a result, the area of the outdoor heat exchanger 3b can be reduced, and the amount of heat exchanged between
the outdoor heat exchanger 3b and the outdoor air 8b can be reduced. As a result, the amount of heat absorbed in the outdoor heat exchanger 3b is reduced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or reprogram the controller of the multi-air conditioner of Song as modified above in claim 8 to include the limitation of “wherein if the mode of operation selected by the user is a heating operation, refrigerant flowing to the third heat exchanger, among the plurality of outdoor heat exchangers, is bypassed or blocked depending on the outdoor temperature, the outdoor humidity, and the load of the indoor unit, among the current status information” as taught by Kotani. One of ordinary skill in the art would have been motivated to make this modification because excessive heating capacity generated in the second refrigerating cycle C2 can be reduced, and overload
operation can be prevented (Kotani, Pg. 3, paragraph 15).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Morioka, et al. (JP 2020026945), hereinafter Morioka and further in view of Kotani et al. (JP 2002362359), hereinafter Kotani as applied to claim 12 above and further in view of Tanaka (JPH05312428), hereinafter Tanaka.
Regarding claim 13, Song as modified discloses the multi-air conditioner for heating and cooling of claim 12 (see the combination of references used in the rejection of claim 12 above).
However, Song as modified does not disclose a pressure sensor that periodically reads a pressure at the discharge side of the compressor.
Tanaka, in the same field of endeavor, teaches a pressure sensor that periodically reads a pressure at the discharge side of the compressor (Fig. 2, high pressor sensor P1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the multi-air conditioner of Song as modified above to include a pressure sensor that periodically reads a pressure at the discharge side of the compressor as taught by Tanaka. One of ordinary skill in the art would have been motivated to make this modification to provide constant capacity control over the compressor (Tanaka, Pg. 6, paragraph 42).
Song as modified further discloses a temperature sensor (Fig. 1, auxiliary heat exchanger suction temperature sensor 90a) disposed on the second end of the third heat exchanger, that periodically reads piping temperatures (the auxiliary heat exchanger suction temperature sensor 90a has the same structure as the claimed temperature sensor and is capable of functioning in the manner claimed).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Song in view of Morioka, et al. (JP 2020026945), hereinafter Morioka and Kotani et al. (JP 2002362359), hereinafter Kotani and further in view of Tanaka (JPH05312428), hereinafter Tanaka as applied to claim 13 above.
Regarding claim 14, Song as modified discloses the multi-air conditioner for heating and cooling of claim 13 (see the combination of references used in the rejection of claim 13 above).
However, Song as modified does not disclose wherein when the mode of operation selected by the user is the heating operation, if the outdoor temperature is at or above a first temperature and the load of the indoor unit is a predetermined number of indoor units or fewer, a heating overload mode is enabled in which a current pressure is lowered by controlling the second expansion valve and the third expansion valve based on a current pressure of the refrigerant discharged to the discharge side of the compressor.
Nakagawa, in the same field of endeavor, teaches wherein when the mode of operation selected by the user is the heating operation, if the outdoor temperature is at or above a first temperature and the load of the indoor unit is a predetermined number of indoor units or fewer, a heating overload mode is enabled in which a current pressure is lowered by controlling the second expansion valve and the third expansion valve based on a current pressure of the refrigerant discharged to the discharge side of the compressor (Nakagawa, Pg. 8, paragraphs 33-34, Next, the operation of the valve control section 81 under the overload condition in which the outside air temperature is high and the indoor load is small during the heating operation will be described. In addition, each four-way valve is connected to the gas pipe of each outdoor heat exchanger and the suction port of the compressor 1 so that each outdoor heat exchanger operates as an evaporator during normal output heating operation. As shown in FIG. 4, the first port and the fourth port are connected, and the second port and the third port are electrically connected. When the heating operation is performed under overload conditions, the discharge pressure of the compressor 1 continues to rise as shown in the graph of FIG. I have something to do. In order to solve such a problem, the valve control unit 81, as shown in FIG. It is configured to close two expansion valves 42. That is, since the second expansion valve 42 is closed, the refrigerant that has passed through the indoor heat exchanger section 5 passes only through the first heat exchanger 31, reducing the capacity of the outdoor heat exchanger section 3. can be lowered. When the capacity of the outdoor heat exchanger section 3 is reduced, the discharge pressure of the compressor 1 is lowered as shown in FIG. 6(b), and the operation of the high pressure protection circuit can be prevented. It should be noted that unlike the cooling operation described above, the second four-way valve 22 is originally kept in the on state during the heating operation, so no particular change is made. Even in this case, since the second connecting pipe L32 is provided with the check valve 9, the refrigerant flowing through the first outdoor heat exchanger 31 returns to the suction port of the compressor 1 through the suction pipe L2. In this case, it is possible to prevent the heat from flowing backward from the second connecting pipe L32 and accumulating in the second outdoor heat exchanger 32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or reprogram the controller of the multi-air conditioner of Song as modified above in claim 13 to include the limitation of “wherein when the mode of operation selected by the user is the heating operation, if the outdoor temperature is at or above a first temperature and the load of the indoor unit is a predetermined number of indoor units or fewer, a heating overload mode is enabled in which a current pressure is lowered by controlling the second expansion valve and the third expansion valve based on a current pressure of the refrigerant discharged to the discharge side of the compressor” as taught by Nakagawa. One of ordinary skill in the art would have been motivated to make this modification because during heating operation under load conditions, the capacity of the outdoor heat exchanger section 3 can be reduced to match those conditions (Nakagawa, Pg. 8, paragraph 36).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of
Morioka, et al. (JP 2020026945), hereinafter Morioka and Kotani et al. (JP 2002362359), hereinafter Kotani and further in view of Tanaka (JPH05312428), hereinafter Tanaka as applied to claim 14 above.
Regarding claim 15, Song as modified discloses the multi-air conditioner for heating and cooling of claim 14 (see the combination of references used in the rejection of claim 14 above).
However, Song as modified does not disclose wherein if the current pressure periodically read by the pressure sensor is within a threshold range, the third expansion valve is closed to switch to a normal heating mode.
	Hatta, in the same field of endeavor, teaches wherein if the current pressure periodically read by the pressure sensor is within a threshold range, the third expansion valve is closed to switch to a normal heating mode (Pg. 3, When the discharge pressure drops below P2, the opening of the electric expansion valve 6 is controlled by calculating the temperature difference between the pipe temperature at the intermediate portion of the evaporator and the pipe temperature at the outlet portion of the conventional evaporator (T2< t). In this embodiment, the electric expansion valve opening degree control at the time of heating overload when the indoor and outdoor air temperature rises is performed by detecting the discharge pressure may be detected).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the multi-air conditioner of Song as modified of claim 14 wherein if the current pressure periodically read by the pressure sensor is within a threshold range, the third expansion valve is closed to switch to a normal heating mode as taught by Hatta. One of ordinary skill in the art would have been motivated to make this modification because it is possible to prevent an increase in the discharge temperature/pressure and deterioration of the refrigerating machine oil (Hatta, Pg. 3).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of
Morioka, et al. (JP 2020026945), hereinafter Morioka and Kotani et al. (JP 2002362359), hereinafter Kotani and further in view of Tanaka (JPH05312428), hereinafter Tanaka as applied to claim 14 above.
Regarding claim 16, Song as modified discloses the multi-air conditioner for heating and cooling
of claim 14 (see the combination of references used in the rejection of claim 14 above), wherein when the mode of operation selected by the user is the heating operation, if the outdoor temperature is at or above a second temperature, the outdoor humidity is above a first range, and the load of the indoor unit is a predetermined number of indoor units or more, an anti-frost mode is enabled in which frost is removed by controlling the third expansion valve to direct the refrigerant discharged to the discharge side of the compressor to the third heat exchanger (Song, Col. 9, lines 12-22, In the frosting prevention mode, refrigerant emerging from the hot gas line 110 is introduced into the auxiliary heat exchanger section 90. The auxiliary heat exchanger section 90 functions as a condenser in the cooling mode while functioning as an evaporator in the heating mode. In addition, the auxiliary heat exchanger section 90 functions as a condenser in the frosting prevention mode. In the frosting prevention mode, refrigerant
emerging from the auxiliary heat exchanger section 90 is introduced into the main heat exchangers and, as such, is evaporated in the main heat exchanger sections; Col. 14-15, line 58 and lines 1-3, the pressure of refrigerant at the inlet sides of the compressors 11 and 13 is measured, to determine whether or not a frosting prevention operation should be preformed). Therefore, it would have been obvious before the effective filing date of the claimed invention to use the teachings of Song to modify the multi-air conditioner of Song as modified to use not only the pressure measurements disclosed by Song but the outdoor temperature and outdoor humidity measurements collected from the outdoor temperature and outdoor humidity sensors of Song as modified and the load of the indoor unit also monitored by Song as modified to enable an anti-frost mode as taught by Song.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Morioka, et al. (JP 2020026945), hereinafter Morioka and Kotani et al. (JP 2002362359), hereinafter Kotani and further in view of Tanaka (JPH05312428), hereinafter Tanaka as applied to claim 16 above.
Regarding claim 17, Song as modified discloses the multi-air conditioner for heating and cooling of claim 16 (see the combination of references used in the rejection of claim 16 above), wherein, in the anti-frost mode, the temperature is periodically read from the temperature sensor of the third heat exchanger, and if the temperature is within a threshold range, the third expansion valve is closed to switch to a normal heating mode (Song, Col. 17, lines 34-51, The controller 200 performs comparison of temperature values measured by the dew point temperature sensor 132, auxiliary heat exchanger section temperature sensor 90a and main heat exchanger section temperature sensor 131 in accordance with a frosting prevention operating method carried out in the air conditioner of the above-described embodiment. When the controller 200 determines that a frosting prevention operation is required in the outdoor heat exchanger 70-80-90, in accordance with the comparison of the measured temperature values, the controller 200 performs a control operation for opening/closing or switching the hot gas relief valve 111, the auxiliary expansion valve 96, the first expansion valve 41, the second expansion valve 51, the header relief valve 92, the auxiliary relief valve 94 and the 4-way valve 30 in accordance with the frosting prevention operating method in the air conditioner of the above-described embodiment).
	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 3 above, and further in view of Matsuda et al. (WO 2018008139), hereinafter Matsuda. 
	Regarding claim 18, Song as modified discloses the multi-air conditioner for heating and cooling of claim 3 (see the rejection of claim 3 above).
	However, Song does not disclose a first sub pipeline that connects the first end of the third heat exchanger and the second end of the first heat exchanger; and 
a first sub valve disposed on the first sub pipeline, that turns on or off a flow of refrigerant to the first sub pipeline.
Matsuda, in the same field of endeavor, teaches a first sub pipeline (Fig. 9, flow path 81) that connects the first end of the third heat exchanger and the second end of the first heat exchanger (Fig. 9 of Matsuda depicts the flow path 81 connecting the first end of the third heat exchanger of Matsuda to the second end of the first heat exchanger of Matsuda); and 
a first sub valve (Fig. 9, second electromagnetic valve 42) disposed on the first sub pipeline (Fig. 9 of Matsuda depicts the second electromagnetic valve 42 disposed on the flow path 81), that turns on or off a flow of refrigerant to the first sub pipeline (the second electromagnetic valve 41 of Matsuda has the same structure as the claimed first sub valve and is capable of functioning in the manner claimed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the multi-air conditioner of Song to include a first sub pipeline and a first sub valve as taught by Matsuda. One of ordinary skill in the art would have been motivated to make this modification because the stagnation of the refrigerant can be prevented (Matsuda, Pg. 14, paragraph 69).
Song further discloses a second sub pipeline (Song, Fig. 3, auxiliary connecting line 93) that connects the first end of the third heat exchanger and the second heat exchanger (Fig. 3 of Song depicts the auxiliary connecting line 93 connecting the first auxiliary header pipe 91 to the second heat exchanger section 80); and 
a second sub valve (Song, Fig. 3, auxiliary relief valve 94) disposed on the second sub pipeline (Fig. 3 of Song depicts the auxiliary relief valve 94 disposed on the auxiliary connecting line 93), that turns on or off a flow of refrigerant to the second sub pipeline (the auxiliary relief valve 94 of Song has the same structure as the claimed first sub valve and is capable of functioning in the manner claimed).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Matsuda et al. (WO 2018008139), hereinafter Matsuda as applied to claim 18 above, and further in view of Nakagawa et al. (JP 2016057051), hereinafter Nakagawa ‘051.
Regarding claim 19, Song as modified discloses the multi-air conditioner for heating and cooling of claim 19 (see the combination of references used in the rejection of claim 18 above).
However, Song as modified does not disclose wherein when the multi-air conditioner is in a defrosting operation, a defrost continuous heating mode is enabled in which a lower portion defrost mode and an upper portion defrost mode alternate, wherein the lower portion defrost mode comprises defrosting the second heat exchanger by running the refrigerant discharged from the compressor to the second and third heat exchangers while the refrigerant evaporates in the first heat exchanger, and wherein the upper portion defrost mode comprises defrosting the first heat exchanger by running the refrigerant discharged from the compressor to the first and third heat exchangers while the refrigerant evaporates in the second heat exchanger.
Nakagawa ‘051, in the same field of endeavor, teaches wherein when the multi-air conditioner is in a defrosting operation, a defrost continuous heating mode is enabled in which a lower portion defrost mode and an upper portion defrost mode alternate, wherein the lower portion defrost mode comprises defrosting the second heat exchanger by running the refrigerant discharged from the compressor to the second and third heat exchangers while the refrigerant evaporates in the first heat exchanger, and wherein the upper portion defrost mode comprises defrosting the first heat exchanger by running the refrigerant discharged from the compressor to the first and third heat exchangers while the refrigerant evaporates in the second heat exchanger (Pg. 10-11, Paragraph 66, Further, as described above, in the configuration in which the outdoor heat exchanger 24 has the upper heat exchange element 241, the central heat exchange element 243, and the lower heat exchange element 242, the defrosting control unit performs control as shown in FIG. It may be configured to initiate and terminate defrosting of each heat exchange element 241, 242, 243. That is, the defrosting control unit starts defrosting the upper heat exchange element 241 and the central heat exchange element 243 at the same time, and while continuing the defrosting of the central heat exchange element 243, defrosts the heat exchange element to be defrosted. It is configured to switch from the upper heat exchange element 241 to the lower heat exchange element 242 and finish the defrosting of the central heat exchange element 243 and the lower heat exchange element 242 at the same time. With this configuration, it is possible to more reliably prevent the water generated by defrosting the upper heat exchange element 241 from freezing in the central heat exchange element 243).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to  modify the multi-air conditioner of Song as modified of claim 18 wherein when the multi-air conditioner is in a defrosting operation, a defrost continuous heating mode is enabled in which a lower portion defrost mode and an upper portion defrost mode alternate, wherein the lower portion defrost mode comprises defrosting the second heat exchanger by running the refrigerant discharged from the compressor to the second and third heat exchangers while the refrigerant evaporates in the first heat exchanger, and wherein the upper portion defrost mode comprises defrosting the first heat exchanger by running the refrigerant discharged from the compressor to the first and third heat exchangers while the refrigerant evaporates in the second heat exchanger as taught by Nakagawa ‘051. One of ordinary skill in the art would have been motivated to make this modification because it becomes possible to defrost more reliably (Nakagawa ‘051, Pg. 10-11, Paragraph 66).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Matsuda et al. (WO 2018008139), hereinafter Matsuda and Nakagawa et al. (JP 2016057051), hereinafter Nakagawa ‘051 as applied to claim 19 above, and further in view of Nakagawa (JP 2013122354), hereinafter Nakagawa.
Regarding claim 20, Song as modified discloses the multi-air conditioner for heating and cooling of claim 19 (see the combination of references used in the rejection of claim 19 above). 
However, Song as modified does not disclose wherein when the multi-air conditioner is in the defrost continuous heating mode, the third expansion valve is fully opened.
Nakagawa, in the same field of endeavor, teaches wherein when the multi-air conditioner is in the defrost continuous heating mode, the third expansion valve is fully opened (Pg. 10, Paragraph 50, When defrosting the first outdoor heat exchanger 31 and the second outdoor heat exchanger 32 simultaneously, the valve control unit 81 opens the auxiliary expansion valve 43 to cause the auxiliary heat exchanger 33 to evaporate the liquid refrigerant. It is returned to the suction pipe L2 as a gas refrigerant). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the multi-air conditioner of Song as modified of claim 19 wherein when the multi-air conditioner is in the defrost continuous heating mode, the third expansion valve is fully opened as taught by Nakagawa. One of ordinary skill in the art would have been motivated to make this modification because the heating operation can be continued even during the defrosting, so that the temperature drop during the defrosting can be suppressed and the comfort can be improved (Nakagawa, Pg. 10-11, Paragraph 55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doumyou et al. (US 20140116078) discloses a similar multi-air conditioner with a plurality of outdoor heat exchangers.
Yang et al. (US 20170191715) discloses a similar outdoor unit for a multi-air conditioner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner, Art Unit 3763                                                                                                                                                                                                        12/08/2022

/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763